Case 3:19-cv-17807-BRM-LHG Document 4 Filed 09/12/19 Page 1 of 2 PageID: 43



Lawrence S. Lustberg, Esq.                       OF COUNSEL:
Jessica L. Hunter, Esq.                          Jeanne LoCicero, Esq.
GIBBONS P.C.                                     American Civil Liberties Union of
One Gateway Center                                  New Jersey Foundation
Newark, NJ 07102-5310                            89 Market Street, 7th Floor
(973) 596-4500                                   Newark, NJ 07102
llustberg@gibbonslaw.com                         (973) 854-1715
jhunter@gibbonslaw.com                           jlocicero@aclu-nj.org

                                                 David Cole, Esq.*
Withdrawing Attorneys for Plaintiffs             American Civil Liberties Union
American Civil Liberties Union of New               Foundation, Inc.
Jersey and American Civil Liberties Union,       915 15th St. NW
Inc.                                             Washington, DC 20005
                                                 (202) 675-2330
                                                 dcole@aclu.org

                                                 Brian Hauss, Esq.*
                                                 American Civil Liberties Union
                                                    Foundation, Inc.
                                                 125 Broad Street, 18th Floor
                                                 New York, NY 10004
                                                 (212) 549-2500
                                                 bhauss@aclu.org

                                                 * Pro hac vice applications to be submitted


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 AMERICAN CIVIL LIBERTIES
 UNION OF NEW JERSEY and
 AMERICAN CIVIL LIBERTIES
 UNION, INC.,
                                                 Case No. 19-CV-17807
                        Plaintiffs,
                                                 NOTICE OF WITHDRAWAL OF
                   v.                                    COUNSEL

 GURBIR S. GREWAL, et al.,

                        Defendants.




                                             1
Case 3:19-cv-17807-BRM-LHG Document 4 Filed 09/12/19 Page 2 of 2 PageID: 44




       PLEASE TAKE NOTICE that Gibbons P.C. (by Lawrence S. Lustberg, Esq. and Jessica

L. Hunter, Esq.) hereby withdraws its appearance as counsel for Plaintiffs American Civil Liberties

Union of New Jersey and American Civil Liberties Union, Inc. Other counsel listed on the

Complaint shall remain in place and it is anticipated than new counsel will forthwith enter their

appearance as counsel for Plaintiffs.




Dated: September 11, 2019                            Respectfully submitted,

                                                     s/ Lawrence S. Lustberg
                                                     Lawrence S. Lustberg, Esq.

                                                     GIBBONS P.C.
                                                     One Gateway Center
                                                     Newark, NJ 07102-5310
                                                     (973) 596-4500
                                                     llustberg@gibbonslaw.com




                                                2
